Citation Nr: 9901540	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-46 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1981, from March 1984 to September 1990, and from September 
1990 to June 1993.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a July 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, that denied the 
veterans claim for entitlement to service connection for a 
lower back disability.  

A hearing was held in December 1996, in Montgomery, Alabama, 
before Jack W. Blasingame, who is the Board member rendering 
the determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107 (West Supp. 1996)(amending 38 U.S.C.A. § 7102(b) (West 
1991)).  A transcript of the hearing was produced and has 
been included in the claims folder for review.  Following the 
hearing, the claims folder was reviewed and it was 
determined that additional development was necessary.  Thus, 
in January 1997, the claim was remanded to the RO.  The claim 
has since been returned to the Board for final appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that while he was in the US Navy, he 
fell down a ladder and injured his back.  He contends that 
since that time, he has experienced lower back pains.  As 
such, he asks for VA benefits for said condition.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for entitlement to 
service connection for a lower back disability is not well-
grounded and the claim is denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  The service medical records show treatment for acute and 
transitory lower back pain.  A permanent condition was not 
diagnosed during the veterans thirteen years of active duty.

4.  Although the veteran now suffers from lower back pain, 
said condition has not been etiologically linked, through 
positive medical evidence, to his military service or any 
incidents therein.


CONCLUSION OF LAW

The claim for entitlement to service connection for low back 
pain is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a well-grounded claim reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones.  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veterans solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for a low back 
condition.  

The veteran claims that while he was aboard a submarine, he 
slipped down a ladderwell and injured his back.  Although he 
is unclear as to the day and year this first occurred, he 
maintains that he received treatment for low back pain while 
he was in the military.  Since the end of his third 
enlistment, he states that he has endured lower back pain 
that inhibits his ability to work and socialize.

A review of the veterans available service medical records 
do not show the veteran injuring his back via a fall down a 
ladderwell in a submarine.  Moreover, they do not show 
continuous treatment for low back pain.  They show treatment 
for low back pain in 1985, 1986, and 1987.  Yet, when he was 
treated, the low back pain was classified as acute and 
transitory - it was not chronic in nature.  It was not 
something that would remove him from full duty and it was not 
considered to be a problem that would prevent him from re-
enlisting.

Since leaving the US Navy in 1993, the Board recognizes the 
fact that he has been treated for lower back pain.  VA 
physicians who have examined the veteran have diagnosed the 
veteran as having scoliosis with low back pain.  Yet, those 
same physicians have not separated the two conditions; i.e., 
they have not said that both conditions are separate, 
independent disabilities.  Moreover, those same VA physicians 
have not etiologically linked his current back problems with 
his military service or any incident therein.  The same is 
true for the private physicians who have treated the veteran.  
That is, they have not written that the veterans low back 
pain is the result of his military service or any injuries he 
suffered therein.  

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury or disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Here the 
only evidence to support his contentions are his assertions.  
In essence, the veteran has not provided any credible medical 
statements or records that would etiologically link his back 
condition with his military service.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate the current 
back disability with his military service do not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Where the determinative issue involves medical causation or 
a medial diagnosis, competent medical evidence to the effect 
that claim is plausible or possible is required.).  
Therefore, the issue of entitlement to service connection for 
a lower back disability is not well-grounded, the claim 
fails, and the claim is denied.  Edenfield v. Brown, 8 Vet. 
App. 384 (1994) (en banc).


ORDER

Entitlement to service connection for low back pain is 
denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.

  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that . . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence.  Tirpak, 2 Vet. App. at 611.
- 2 -
